An unpub|ishell order shall not be regarded as precedent and shall not be cited as legal authority. SCR 123.

IN THE SUPREME COURT OF THE STATE OF NEVADA

DAVID ROY STILWELL, No. 62436
Appellant,

vs.

CITY OF LAS VEGAS, NEVADA,
Respondent.

    
 

JR

ORDER DISMISSING APPEAL

This is a proper person appeal from an order denying a motion
for costs. Eighth J udicial District Court, Clark County; Rob Bare, Judge.

Because no statute or court rule permits an appeal from an
» order denying a motion for costs, we lack jurisdiction. Castillo v. State,
106 Nev. 349, 352, 792 P.Zd 1133, 1135 (1990). Accordingly, we

ORDER this appeal DISMISSED.

 

  s J.
aitta

cc: Hon. Rob Bare, District Judge
David Roy Stilvvell
Las Vegas City Attorney
Eighth District Court Clerk

SuPREME CouRT
oF
NEvADA